                                                                                                                   C/M

    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    -----------------------------------------------------------   X
    MARTIN PIOTR NOWAK,                                           :
                                                                  :       MEMORANDUM
                                                                  :       DECISION AND ORDER
                                          Plaintiff,              :
                                                                  :       18-cv-4972 (BMC) (SJB)
                           - against -                            :
                                                                  :
     JP MORGAN CHASE BANK, N.A.,                                  :
                                                                  :
                                                                  :
                                          Defendant.              :
    -----------------------------------------------------------   X

COGAN, District Judge.

           Plaintiff pro se commenced this action based on his mortgage loan from defendant

JPMorgan Chase Bank, N.A. 1 Aside from that, it is extremely difficult to tell for what

misconduct he is suing. Chase does a better job at trying to distill plaintiff’s theory than does

plaintiff, but I am not at all sure that Chase’s interpretation is entirely correct. If it is, then Chase

is also correct that there is no remotely plausible claim for relief. If Chase’s interpretation is not

correct, then there is still no ascertainable claim for relief. Either way, Chase’s motion to

dismiss is granted.

           Under Federal Rule of Civil Procedure 8(a)(2), a pleading that states a claim for relief

must contain “a short and plain statement of the claim showing that the pleader is entitled to

relief.” Although the Court must construe pro se pleadings liberally, see Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)), and interpret them “to

raise the strongest arguments that they suggest,” Triestman v. Federal Bureau of Prisons, 470


1
    The Clerk is directed to amend the docket sheet to correctly reflect Chase’s name as set forth in the caption above.
F.3d 471, 474 (2d Cir. 2006) (internal citation and emphasis omitted), a pro se complaint must

still include “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Factual allegations must be enough to raise a right

to relief above the speculative level … .” Twombly, 550 U.S. at 555. Although the Court must

accept as true all the allegations contained in the complaint, that tenet “is inapplicable to legal

conclusions.” Iqbal, 556 U.S. at 678. “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id.

        What can be gleaned from the complaint is that plaintiff borrowed money from Chase,

granting it a mortgage, and that plaintiff defaulted in May, 2018. The complaint alleges a breach

of a supposed payoff agreement. (All of the referenced documents are annexed to the complaint

or plaintiff’s opposition to Chase’s motion to dismiss.) There is no suggestion that Chase, at this

stage at least, has commenced foreclosure proceedings, although it has served default notices.

        Chase interprets the complaint and plaintiff’s opposition to its motion as alleging that

plaintiff attempted to modify or discharge his loan by showing up at Chase with certain

documents that plaintiff had prepared or downloaded off the internet, perhaps from some

“sovereign citizens” website. Those documents are as impenetrable as plaintiff’s pleadings, but

the point Chase makes is that there is no allegation that it ever signed these documents, so it

really doesn’t matter what they say – a borrower cannot modify or discharge a loan simply by

showing up and presenting documents that he would like the lender to sign. Chase posits, not




                                                   2
without reason, that this action is actually a pre-emptive strike to somehow delay mortgage

foreclosure proceedings when Chase brings them.

       I read plaintiff’s submissions somewhat differently than Chase, although my reading does

not necessarily preclude Chase’s interpretation, and I don’t disagree with its assessment of

plaintiff’s motivation. Plaintiff may be suggesting that under his reading of the mortgage and/or

mortgage note, Chase had an obligation to collect payment from him by showing up in person at

his house, and when it didn’t, that amounted to a discharge of the loan. If that’s the theory then

obviously it also has no validity. Plaintiff has submitted the actual mortgage note as part of his

pleadings and as one would expect, there is no such strange tender requirement.

       There is nothing close to a viable legal claim in these pleadings. The only issue is

whether I should grant leave to amend. Leave to amend is, of course, the default procedure when

a pro se complaint fails to state a claim. See generally Salahuddin v. Cuomo, 861 F.2d 40, 42-44

(1988). Although I am skeptical that plaintiff can state a claim, he will be given 20 days to try.

       However, I am unable to point plaintiff in the direction he should proceed to file an

amended complaint, as I usually do in pro se cases, as I am unable to discern what he is trying to

get at. The most assistance I can give is to direct plaintiff to stop repeating that he is a man, not a

corporation, because I know that and it is irrelevant; he should refrain from using labels like

“trespass”; he should not refer to himself as the “prosecutor” and Chase as the “wrongdoer”

because that just makes things confusing; and whatever he means by his oft-repeated request that

the clerk of court “convert” this “altered business court complaint case back into a Common Law

Court Record Trial By Jury” is meaningless. He may think he sounds like a lawyer in using this

kind of language but no lawyer sounds like this complaint. Instead, plaintiff should just tell his




                                                  3
story of what happened here in plain English and say what he thinks Chase did that was wrong so

that the Court can figure out if there is a plausible legal claim.

       Chase’s motion to dismiss [12] is therefore granted. Plaintiff may file an amended

complaint within 20 days of the entry of this order. The amended complaint will completely

replace the original complaint and so plaintiff should not rely on the original complaint in telling

his story. If he does not file an amended complaint within the time allowed, this case will be

dismissed.

       Although plaintiff paid the filing fee to commence this action, the Court certifies pursuant

to 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in good faith and

therefore in forma pauperis status is denied for purpose of an appeal. See Coppedge v. United

States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.
                                                Digitally signed by Brian
                                                M. Cogan
                                               ______________________________________
                                                                     U.S.D.J.

Dated: Brooklyn, New York
       March 31, 2019




                                                   4
